PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of
Xiao Feng Wang
Application No. 16/921,737
Filed:  July 6, 2020
Attorney Docket No.  PN612.02.01 (93519.2929)
:
:
:   DECISION ON PETITION
:   UNDER 37 CFR 1.78(c) and (e)
:


This is a decision on the “Petition-Delayed Claim for Priority under 37 CFR 1.78”, filed September 27, 2021, which is being treated as a petition under 37 CFR 1.78(c) and (e) to accept an unintentionally delayed claim for the benefit of priority to the prior-filed applications set forth in the corrected Application Data Sheet filed on September 27, 2021.

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and (e) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 CFR 1.78(d).  In addition, the petition under 37 CFR 1.78(c) and (e) must be accompanied by:

the references required by 35 U.S.C. § 119 and 35 U.S.C § 120 and paragraph (d)(2) to the prior-filed application, unless previously submitted;

the petition fee set forth in § 1.17(m), and

a statement that the entire delay between the date the claim was due under 
37 CFR 1.78(a)(4) and (d)(3) and the date the benefit claim was filed was unintentional.
The Director may require additional information where there is a 
question whether the delay was unintentional.

The instant nonprovisional application was filed after November 29, 2000, and the claim herein for the benefit of priority to the prior-filed application is submitted after the expiration of the period specified in 37 CFR 1.78(d).  

The petition does not, however, comply with items (1) and (3) above.

As to Item (1), 37 CFR 1.78 requires that any nonprovisional application claiming the benefit of one or more prior-filed copending nonprovisional applications or provisional applications must contain or be amended to contain references to each such prior-filed application, identifying it by application number (consisting of the series code and serial number) and indicating the relationship of the applications.  If the later filed application is a non-provisional application, the reference required by this paragraph must be included in an application data sheet (ADS).1  The instant petition was accompanied by a corrected ADS.  As to the ADS, it is noted that 37 CFR 1.76(c)(2), states:

(2) An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed, except that identification of information being changed is not required for an application data sheet included with an initial submission under 35 U.S.C. 371 .

It is further noted that Section 601.05(a)(II) of the Manual of Patent Examining Procedure (MPEP) provides, in pertinent part, that:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt.

A review of the application file history reveals that the application, as filed on July 6, 2020, was  accompanied by an ADS setting forth domestic benefit claims under 37 CFR 1.78 were incorrect.  These benefit claims were entered, however, and memorialized on the Filing Receipt mailed on July 16, 2020.  On November 9, 2020, applicant filed a corrected ADS. An Updated Filing Receipt was mailed on November 13, 2020, citing a benefit claim from the subject application to Application No. 15/974,372. It is noted that the benefit claims filed in the November 9, 2020, corrected ADS were not in compliance with 37 CFR 1.76(c) and were untimely. See 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3). The benefit claim from the subject application to Application No. 15/974,372, was improperly entered and is removed accordingly. It is noted that a petition under 37 CFR 1.78(e) is required in order to enter the aforementioned domestic benefit claim.

 It is noted that, pursuant to 37 CFR 1.78, for all application filed after September 16, 2012, a priority claim must be set forth in an ADS.  All of the new priority information, including the benefit claim to Application No. 15/974,372, was not underlined, but was required to be so.  The petition under 37 CFR 1.78 cannot be granted at this juncture as the corrected ADS filed on September 27, 2021, is not compliant with 37 CFR 1.76(c)(2) as to the inclusion of the new domestic benefit information.  Any renewed petition under 37 CFR 1.78(c) and (e) that may be filed must be accompanied by a corrected ADS that is compliant with 37 CFR 1.76(c)(2), specifically that reflects underlining and strike-throughs of all data that is being added and removed relative to the last filing receipt.  

Before the petition under 37 CFR § 1.78 can be granted, a renewed petition under 37 CFR § 1.78(c) and (e) and a corrected Application Data Sheet that complies with 37 CFR 1.76 and 37 CFR 1.78 is required. 

As to item (3), a grantable petition under 37 CFR 1.78(c) and (e) requires a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and (d)(3) and the date the benefit claim was filed was unintentional. The petition lacks this statement or statement that can be construed as such. The renewed petition under 37 CFR 1.78(c) and (e) is required to include a statement that entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and (d)(3) and the date the benefit claim was filed was unintentional.
The renewed petition is not required to be accompanied by a petition fee under 37 CFR 1.17(m).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or via EFS-WEB

Any questions concerning this matter may be directed to Kenya A. McLaughlin, Attorney Advisor, at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/ Attorney Advisor, OPET                                                                                                                                                                                                       

Enclosure: Corrected Filing Receipt


    
        
            
    

    
        1 Any petition under 37 CFR 1.78 must be accompanied by a corrected ADS in compliance with 37 CFR 1.76(c) (for applications filed on or after September 16, 2012), or by an amendment to the specification or a supplemental ADS in compliance with pre-AIA  37 CFR 1.76(c) (for applications filed prior to September 16, 2012) unless the proper reference was previously submitted. See MPEP 211.02(a).